                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

                                   MINUTE SHEET

UNITED STATES OF AMERICA                             Date:       March 26, 2021

vs.                                                  Case No.: 21-03016-01-CR-S-BCW

PATRICIA ASHTON DERGES


Honorable David P. Rush, presiding at Springfield, Missouri

Nature of Hearing: Arraignment - Superseding Indictment

Time Commenced: 9:21 a.m.                                     Time Terminated: 9:34 a.m.


                                    APPEARANCES

Plaintiff:    Shannon Kempf, AUSA
Defendant:    Albert S. Watkins, Retained


Proceedings: Parties appear as indicated above. Defendant appears in person.

             Because Defendant has made her appearance, the Government orally requests
             for the Superseding Indictment to be unsealed. Court grants oral request and
             orders that Superseding Indictment be unsealed and processed in accordance
             with established procedure and law.

             Arraignment:    Defendant waives formal reading of the Superseding
             Indictment and enters a plea of not guilty as to all counts naming Defendant.

             The previously-entered Scheduling Order will remain in place. Case placed
             on the Joint Criminal Trial Docket.

             Defendant on bond.


Courtroom Deputy/ERO: Karla Berziel




        Case 6:21-cr-03016-BCW Document 19 Filed 03/26/21 Page 1 of 1
